DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 20090027116) in view of Abughazaleh (US 20180091105). 
As to claim 1, Bach’s figure 2 shows an amplifier circuit comprising a variable gain amplifier VGA 210 with offset compensation.  Figure 2 fails to show the internal structure of amplifier 210.  However, Abughazaleh’s figures 3 and 4 show a similar amplifier circuit having a low offset variable gain amplifier (100, figure 3).  Therefore, it would have been obvious to one having ordinary skill in the art to use Abughazaleh’s amplifier figure 3 for Bach’s VGA 210 for the purpose of reducing offset.  The modified Bach’s figure 2 shows an amplifier circuit comprising a plurality of transistors (at least two of Abughazaleh’s transistors), each transistor configured to receive an input signal and output an amplified signal, the plurality of transistors including a first subset of transistors (at least two of Abughazaleh’s 128,130,132,143), and a second subset of transistors (at least two of Abughazaleh’s 136,138,140,142); and a plurality of output routing circuits (Abughazaleh’s output switches 144-193, 214 and 220 that is equivalent to Bach’s switches 270 that coupled to Vout_P and Vout_N), each output routing circuit controlled by one or more control signals controlling from a plurality of control signals, each output routing circuit coupled to a transistor pair including a first transistor from the first subset of transistors and a second transistor from the second subset of transistors, each output routing circuit configured to selectively connect each transistor of the transistor pair to a first output terminal (Vout_P) of the amplifier circuit, a second output terminal (Vout_N) of the amplifier circuit, or a calibration circuit (via 270.  Abughazaleh’s figure 3 shows that the outputs of amplifier 100 are disconnected to load 210 the they are connected to calibration circuit 254.  Therefore, it would have been obvious to one having ordinary skill in the art to disconnect, i.e., by Abughazaleh’s switches 214, the outputs of Bach’s amplifier 210 to a load when the outputs of VGA 210 are connected to the calibration circuit for the purpose of reducing error.  Therefore, the outputs of the added switches, i.e. Abughazaleh’s 214, are considered as the claimed output terminals) based on a value of the one or more control signals.
As to claim 2, the modified Bach’s figure 2 shows a plurality of input routing circuits (Bach’s 260, 270 that are coupled to the inputs of VGA and Abughazaleh’s input switches 148-197), each input routing circuit corresponding to an output routing circuit, each input routing circuit controlled by the one or more control signals of the corresponding output routing circuit, each input routing circuit coupled to the transistor pair coupled to the corresponding output routing circuit, each input routing circuit configured to selectively connect each transistor of the transistor pair to a first input terminal of the amplifier circuit for receiving a positive input voltage (when 260 are on), a second input terminal (when 260 are on) of the amplifier circuit for receiving a negative input voltage, or a third input terminal (when 270 are on) of the amplifier circuit for receiving a test voltage (Vin_ref) based on a value of the one or more control signals.
As to claim 3, the modified Bach’s figure 2 shows that each input routing circuit comprises: a first half input routing circuit (Abughazaleh’s 148,150,156,158,164,166,172,174 and one of Bach’s 260s and one of Bach’s input 270s) coupled to an input of the first transistor of the transistor pair, the first half input routing circuit configured to selectively connect the input of first transistor of the transistor pair to the first input terminal of the amplifier circuit, the second input terminal of the amplifier circuit, or the third input terminal of the amplifier circuit based on the value of the one or more control signals, and a second half input routing circuit (Abughazaleh’s 180,182,188,190,196,198,195,197 and the other one of Bach’s 260s and the other one of Bach’s input 270s) coupled to the second transistor of the transistor pair, the second half input routing circuit configured to selectively connect the input of the second transistor of the transistor pair to the first input terminal of the amplifier circuit, the second input terminal of the amplifier circuit, or the third input terminal of the amplifier circuit based on the value of the one or more control signals.
As to claim 12, the modified Bach’s figure 3 shows that  each output routing circuit comprises: a first half output routing circuit (Abughazaleh’s144,146,152,154,160,162,168,170) coupled to an output of the first transistor of the transistor pair, the first half output routing circuit configured to selectively couple the output of the first transistor to the first output terminal of the amplifier circuit, the second output terminal of the amplifier circuit, or the calibration circuit based on the value of the one or more control signals, and a second half output chopper circuit (Abughazaleh’s 176,178,184,186,192,194,191,193) coupled to an output of the second transistor of the transistor pair, the second half output chopper circuit configured to selectively couple the output of the second transistor to the first output terminal of the amplifier circuit, the second output terminal of the amplifier circuit, or the calibration circuit based on the value of the one or more control signals.
Claims 13 recite similar limitations of claims above.  Therefore, it is rejected for the same reasons.

Allowable Subject Matter
Claims 19-21 are allowed.
Claims 4-11 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842